 



Exhibit 10.23
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered
into as of the 12TH day of March 2007, by and between Maneesh Arora (“Employee”)
and Third Wave Technologies, Inc., a Delaware corporation (the “Company”).
     WHEREAS, the Company and the Employee are parties to an Employment
Agreement dated as of March 10, 2005;
     WHEREAS, the Company and the Employee desire to enter into this Agreement
to amend and restate the original Agreement in its entirety and to set forth in
this Agreement the conditions under which the Employee is to be employed by the
Company.
     NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and other good and valuable consideration, receipt of
which is hereby acknowledged, the parties agree as follows:
     1. Employment. The Company hereby agrees to employ Employee as its Senior
Vice President and Chief Financial Officer and Employee hereby agrees to serve
the Company in such position, all subject to the terms and provisions of this
Agreement. Employee agrees (a) to devote his full-time professional efforts,
attention and energies to the business of the Company, and (b) to perform such
reasonable responsibilities and duties customarily attendant to the position of
Senior Vice President and Chief Financial Officer. Nothing in this Agreement
will prevent Employee from engaging in additional activities in connection with
(i) serving on corporate, civic and charitable boards and committees,
(ii) delivering lectures and fulfilling speaking engagements, (iii) managing
personal investments; and (iv) engaging in charitable activities and community
affairs.
     2. Term of Employment. Employee’s employment will continue until terminated
as provided in Section 6 below (the “Employment Term”).
     3. Compensation. During the Employment Term, Employee shall receive the
following compensation.
     3.1 Base Salary. Employee’s annual base salary on the date of this
Agreement is $275,000, payable in accordance with the normal payroll practices
of the Company (“Base Salary”). Employee’s Base Salary will be subject to annual
review by the Compensation Committee and the Board of Directors of the Company.
During the Employment Term, on each anniversary date of this Agreement, the
Company shall review the Base Salary amount to determine any increases. In no
event shall the Base Salary be less than the Base Salary amount for the
immediately preceding twelve (12) month period other than as permitted in
Section 6.1(c) hereunder.
     3.2 Annual Bonus Compensation. Employee shall be eligible to receive an
annual cash bonus as determined by the Company’s CEO and approved by the
Compensation Committee in its sole discretion each calendar year. Employee’s
target annual bonus percentage that he is eligible to earn for each calendar
year shall be forty percent (40%) of his Base Salary as of January 1 of the
applicable new calendar year. Any such bonus shall be based upon the

 



--------------------------------------------------------------------------------



 



    compensation principles of the Company in effect at the time the CEO
determines and the Compensation Committee approves the amount of any bonus to be
awarded, and except as set forth in Section 7 hereof, Employee shall not be
entitled to receive an annual bonus for any calendar year (including the bonus
referenced above) unless he remains employed with the Company through
December 31 of the applicable calendar year, provided, however, that if Employee
is terminated with Cause or resigns without Good Reason, no bonus will be due.

     3.3 Long Term Incentive Plan. Employee shall participate in the Company’s
Long Term Incentive Plans (“LTIP”) and shall be deemed a “Tier 1 Employee”
thereunder. Employee’s benefits under the LTIP shall be determined pursuant to
the terms of the LTIP, and such benefits may not be terminated or diminished
without the written consent of the Employee.
     3.4 Equity Incentives and Other Long Term Compensation. The Company, upon
the approval of the Compensation Committee, may grant Employee from time to time
options or rights to purchase shares of the Company’s common stock, or other
forms of equity, both as a reward for past individual and corporate performance,
and as an incentive for future performance. Such options or other rights, if
awarded, will be pursuant to the Company’s then current stock plan and in
accordance with the Company’s Statement of Policy with Respect to Equity Award
Approvals in effect from time to time. All options and other equity rights
granted to Employee shall vest in equal installments over the four-year period
commencing with the date of grant of such options or rights, subject to the
acceleration of vesting (i) as described in Section 7.1(d) and 7.2(b) hereof and
(ii) as may be set forth in the grant agreements issued by the Company, as
amended, provided, that in the event of a conflict between any grant agreement
and this Agreement, this Agreement shall control.
     4. Benefits.
     4.1 Benefits. Employee will be entitled to participate in the sick leave,
insurance (including medical, life and long-term disability), profit-sharing,
retirement, and other benefit programs that are generally provided to employees
of the Company similarly situated, all in accordance with the rules and policies
of the Company as to such matters and the plans established therefore.
     4.2 Vacation and Personal Time. The Company will provide Employee with four
(4) weeks of paid vacation each calendar year Employee is employed by the
Company, in accordance with Company policy. The foregoing vacation days shall be
in addition to standard paid holiday days for employees of the Company.
     4.3 Indemnification. To the fullest extent permitted by applicable law and
as provided for in the Company’s articles of incorporation and bylaws in effect
as of the date of this Agreement, the Company will, during and after termination
of employment, indemnify Employee (including providing advancement of expenses)
for any judgments, fines, amounts paid in settlement and reasonable expenses,
including attorneys’ fees, incurred by Employee in connection with the defense
of any lawsuit or other claim or investigation to which Employee is made, or
threatened to be made, a party or witness by reason of being or having been an
officer, director or employee of the Company or any of its subsidiaries or
affiliates as defined under the Securities and Exchange Act of 1934
(“Affiliates”) or a fiduciary of any of their benefit plans.
     4.4 Liability Insurance. Both during and after termination (for any reason)
of Employee’s employment, the Company shall cause Employee to be covered under a
directors and

2



--------------------------------------------------------------------------------



 



officers’ liability insurance policy for his acts (or non-acts) as an officer or
director of the Company or any of its Affiliates. Such policy shall be
maintained by the Company, at its expense, in an amount and on terms (including
the time period of coverage after the Employee’s employment terminates) at least
as favorable to the Employee as policies covering the Company’s Board of
Directors.
     4.5 Relocation. The Company shall pay the expenses of Employee to relocate
his family to Madison. Covered expenses shall include sales and purchasing
commissions and related closing costs, moving expenses and other documented
costs in an amount not to exceed $75,000 (to the extent not tax deductible by
Employee, such amounts shall be grossed up for taxes).
     5. Business Expenses. Upon submission of a satisfactory accounting by
Employee, consistent with current policies of the Company, the Company will
reimburse Employee for any out-of-pocket expenses reasonably incurred by
Employee in the furtherance of the business of the Company.
     6. Termination.
     6.1 By Employee.
     (a) Without Good Reason. Employee may terminate his employment pursuant to
this Agreement at any time without Good Reason (as defined below) with at least
ten (10) business days’ written notice (the “Employee Notice Period”) to the
Company. Upon termination by Employee under this section, the Company may, in
its sole discretion and at any time during the Employee Notice Period, suspend
Employee’s duties for the remainder of the Employee Notice Period, as long as
the Company continues to pay compensation to Employee, including benefits,
throughout the Employee Notice Period.
     (b) With Good Reason. Employee may terminate his employment pursuant to
this Agreement with Good Reason (as defined below) at any time within ninety
(90) days after the occurrence of an event constituting Good Reason.
     (c) Good Reason. “Good Reason” shall mean any of the following: (i)
Employee’s Base Salary is reduced in a manner that is not applied
proportionately to other senior executive officers of the Company, provided any
such reduction shall not exceed thirty percent (30%) of Employee’s then current
Base Salary; (ii) Employee’s duties, authority or responsibilities are
materially reduced or are materially inconsistent with the scope of authority,
duties and responsibilities of Employee’s position; or (iii) the occurrence of a
material breach by the Company of any of its obligations to Employee under this
Agreement.
     6.2. By the Company.
     (a) With Cause. The Company may terminate Employee’s employment pursuant to
this Agreement for Cause, as defined below, immediately upon written notice to
Employee.
     (b) Cause. “Cause” shall mean any of the following:

3



--------------------------------------------------------------------------------



 



(i) any willful refusal to perform essential job duties which continues for more
than ten (10) days after notice from the Company;
(ii) any intentional act of fraud or embezzlement by the Employee in connection
with the Employee’s duties or committed in the course of Employee’s employment;
(iii) any gross negligence or willful misconduct of the Employee with regard to
the Company or any of its subsidiaries resulting in a material economic loss to
the Company;
(iv) the Participant is convicted of a felony;
(v) the Participant is convicted of a misdemeanor the circumstances of which
involve fraud, dishonesty or moral turpitude and which is substantially related
to the circumstances of Participant’s job with the Company;
(iv) any willful and material violation by the Employee of any statutory or
common law duty of loyalty to the Company or any of its subsidiaries resulting
in a material economic loss; or
(v) any material breach by the Employee of this Agreement or any of the
Agreements referenced in Section 8 of this Agreement.
     (c) Without Cause. Subject to Section 7.1, the Company may terminate
Employee’s employment pursuant to this Agreement without Cause upon at least
thirty days’ written notice (“Company Notice Period”) to Employee. Upon any
termination by the Company under this Section 6.2(c), the Company may, in its
sole discretion and at any time during the Company Notice Period, suspend
Employee’s duties for the remainder of the Company Notice Period, as long as the
Company continues to pay compensation to Employee, including benefits,
throughout the Company Notice Period.

6.3   Death or Disability. Notwithstanding Section 2, in the event of the death
or Disability (defined herein) of Employee during the Employment Term,
Employee’s employment and this Agreement shall immediately and automatically
terminate and the Company shall pay Employee (or in the case of death,
Employee’s designated beneficiary) Base Salary, accrued, unpaid bonuses, in each
case up to the date of termination. Neither Employee, his beneficiary nor estate
shall be entitled to any severance benefits set forth in Section 7 if terminated
pursuant to this section. For purposes of this Agreement, “Disability” shall
mean any physical incapacity or mental incompetence as a result of which
Employee is unable to perform the essential functions of his job for an
aggregate of more than six (6) months during any twelve-month period. Employee
acknowledges and agrees that given the nature of Employee’s position with the
Company it would cause the Company to suffer an undue hardship if required to
retain Employee beyond the six (6) month period if Employee remains unable to
perform the essential functions of his job, with or without a reasonable
accommodation.

4



--------------------------------------------------------------------------------



 



     6.4 Survival. The agreement described in Section 8 hereof and attached
hereto as Schedule A shall survive the termination of this Agreement.
7. Severance and Other Rights Relating to Termination and Change of Control.
     7.1 Termination of Agreement Pursuant to Section 6.1(b) or 6.2(c). If the
Employee terminates his employment for Good Reason pursuant to Section 6.1(b),
or the Company terminates Employee’s employment without Cause pursuant to
Section 6.2(c), subject to the conditions described in Section 7.3 below, the
Company will provide Employee the following payments and other benefits:
     (a) The Company shall immediately pay to Employee a lump-sum amount equal
to the sum of (i) twelve (12) months of Employee’s then current Base Salary,
(ii) any accrued but unpaid Base Salary as of the termination date; and
(iii) shall pay Employee any accrued but unpaid bonus as of the termination
date, on the same terms and at the same times as would have applied had
Employee’s employment not terminated; provided, that, if such termination occurs
on or within the one year period following a Change of Control (as defined in
Section 7.2(a)), the Company shall also pay to Employee a pro rata portion of
his target bonus.
     (b) If Employee elects COBRA coverage for health and/or dental insurance in
a timely manner, the Company shall pay the monthly premium payments for such
timely elected coverage when each premium is due until the earlier of:
(i) twelve months from the date of termination; (ii) the date Employee obtains
new employment which offers health and/or dental insurance that is reasonably
comparable to that offered by the Company; or (iii) the date COBRA continuation
coverage would otherwise terminate in accordance with the provisions of COBRA.
Thereafter, health and dental insurance coverage shall be continued only to the
extent required by COBRA and only to the extent Employee timely pays the premium
payments himself.
     (c) The Company shall provide Employee an outplacement consulting package
up to a maximum value of Ten Thousand Dollars ($10,000), which shall be selected
at the sole discretion of the Employee. Any payments made for such outplacement
consulting shall be made by the Company directly to the consulting company.
     (d) Employee will receive any awards under the LTIP that are earned (as
defined in any LTIP document), whether vested or unvested, as of the termination
date, on terms and at the times set forth in the LTIP.
     (e) Notwithstanding anything in this Section to the contrary, to the extent
that any payments under this Section are considered deferred compensation
subject to Section 409A of the Internal Revenue Code, such payments shall not be
paid for the number of months required under Section 409A following the
Employee’s separation from service. To the extent that any payment is delayed
pursuant to this subsection, it shall be paid on the first day after the end of
such required period.
     7.2 Change of Control. The Board of Directors of the Company has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication of the Employee,
notwithstanding the possibility, threat or

5



--------------------------------------------------------------------------------



 



occurrence of a Change of Control (defined in Section 7.2(a) below). The Board
believes it is imperative to diminish the inevitable distraction of the Employee
by virtue of the personal uncertainties and risks created by a pending or
threatened Change of Control and to encourage the Employee’s full attention and
dedication to the Company currently and in the event of any threatened or
pending Change of Control, and to provide the Employee with compensation and
benefits arrangements upon a Change of Control which ensure that the
compensation and benefits expectations of the Employee will be satisfied and
which are competitive with those of other similarly-situated companies.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to include the provisions set forth in this Section 7.2.
     (a) Change of Control. “Change of Control” shall mean, and shall be deemed
to have occurred if, on or after the date of this Agreement, (i) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended) or group acting in concert, other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company
acting in such capacity or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing more than 50% of the total voting power represented by the
Company’s then outstanding Voting Securities, (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of the Company and any new director whose election by the
Board of Directors or nomination for election by the Company’s stockholders was
approved by a vote of at least two thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof, (iii) the stockholders of the Company
approve a merger or consolidation of the Company with any other corporation
other than a merger or consolidation which would result in the Voting Securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Securities of
the surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
related transactions) all or substantially all of the Company’s assets.
     (b) Acceleration of Vesting of Equity Awards. Vesting of equity awards
granted to Employee, whether stock options or stock purchase rights under the
Company’s equity compensation plan, shall be accelerated upon any Change of
Control to the extent set forth in the applicable grant agreement(s), whether
option agreements or restricted stock purchase agreements, between the Company
and Employee; provided, however, at a minimum, fifty percent (50%) of the then
unvested equity awards granted to Employee shall immediately become fully vested
and exercisable upon such Change of Control. Employee will be entitled to
exercise such equity awards in accordance with such grant agreements.
     (c) LTIP Awards. Any awards granted to Employee under the LTIP as of the
Change of Control shall be treated as described in the LTIP.

6



--------------------------------------------------------------------------------



 



     (d) If, within twelve (12) months after the effective date of a Change of
Control, or within six (6) months before the effective date of a Change of
Control, the Employee terminates his employment for Good Reason pursuant to
Section 6.1(b) or the Company terminates Employee’s employment without Cause
pursuant to Section 6.2(c), subject to the conditions described in Section 7.3
below, the termination shall be treated for purposes of Section 7.2(b) and
(c) as if it occurred on the later of the effective date of such termination and
the effective date of the Change of Control.
     (e) Payments and benefits that trigger Sections 280G and 4999 of the
Internal Revenue Code of 1986, as amended, will be reduced to the extent
necessary so that no excise tax would be imposed if doing so would result in the
employee retaining a larger after-tax amount, taking into account the income,
excise and employment taxes imposed on the payments and benefits.
     (f) Notwithstanding anything in this Section to the contrary, to the extent
that any payments under this Section are considered deferred compensation
subject to Section 409A of the Internal Revenue Code, such payments shall not be
paid for the number of months required under Section 409A following the
Employee’s separation from service. To the extent that any payment is delayed
pursuant to this subsection, it shall be paid on the first day after the end of
such required period.
     7.3 Conditions Precedent to Payment of Severance. The Company’s obligations
to Employee described in Sections 7.1 and 7.2 are contingent on Employee’s
delivery to the Company of his signed waiver and release, in a form reasonably
satisfactory to the Company, of all claims he may have against the Company up to
the date of the termination of his employment with the Company, and (if
applicable) his not revoking such release. Moreover, the Employee’s rights to
receive payments and benefits pursuant to Sections 7.1 and 7.2 are conditioned
on the Employee’s ongoing compliance with his obligations as described in
Section 8 hereof. Any cessation by the Company of any such payments and benefits
shall be in addition to, and not in lieu of, any and all other remedies
available to the Company for Employee’s breach of his obligations described in
Section 8 hereof.
     7.4 No Severance Benefits. Employee is not entitled to any severance
benefits if this Agreement is terminated pursuant to Sections 6.1(a) or 6.2(a)
of this Agreement; provided however, Employee shall be entitled to (i) Base
Salary prorated through the effective date of such termination; (ii) Bonuses for
which the payment date occurs prior to the effective date of such termination;
and (iii) medical coverage and other benefits required by law and plans (as
provided in Section 7.6, below).
     7.5 Benefits Required by Law and Plans; Vacation Time Pay. In the event of
the termination of Employee’s employment, Employee will be entitled to medical
and other insurance coverage, if any, as is required by law and, to the extent
not inconsistent with this Agreement, to receive such additional benefits as
Employee may be entitled under the express terms of applicable benefit plans
(other than bonus or severance plans) of the Company, its subsidiaries and
Affiliates.
     7.6 Exercise Period of Equity Awards after Termination. Unless it would
subject the Employee to adverse tax consequences under Section 885 of the
American Jobs Creation Act of 2004, Pub. Law No. 108-357, 118 Stat. 1418 (the
Act), which added § 409A to the Internal Revenue Code (Code), notwithstanding
anything contained herein or in the equity grant

7



--------------------------------------------------------------------------------



 



agreements to the contrary, in the event of Employee’s termination with the
Company, Employee’s vested equity awards shall be open for exercise until the
earlier of (i) two years from the date of termination or (ii) the latest date on
which those equity awards expire or are eligible to be exercised under the grant
agreements, determined without regard to such termination or resignation;
provided further that such extended exercise period shall not apply in the event
the Employee resigns without Good Reason or is terminated by the Company for
Cause, in which case, the exercise periods shall continue to be governed by the
terms of the grant agreements.
     8. Restrictions.
     8.1 The Confidential Information Agreement. Simultaneously with the
execution of this Agreement, Employee will sign the Employee Agreement with
Respect to Confidential Information, Invention Assignment and Arbitration
attached hereto as Schedule A (the “Confidential Information Agreement”).
     8.2 Agreement Not to Compete. In consideration for all of the payments and
benefits that may become due to Employee under this Agreement, Employee agrees
that for a period of twelve (12) months after termination of his employment for
any reason, he will not, directly or indirectly, without the Company’s prior
written consent, (a) perform for a Competing Entity in any Restricted Area any
of the same services or substantially the same services that he performed for
the Company; (b) in any Restricted Area, advise, assist, participate in, perform
services for, or consult with a Competing Entity regarding the management,
operations, business or financial strategy, marketing or sales functions or
products of the Competing Entity (the activities in clauses (a) and
(b) collectively are, the “Restricted Activities”); or (c) solicit or divert the
business of any Restricted Customer. Employee acknowledges that in his position
with the Company he has had and will have access to knowledge of confidential
information about all aspects of the Company that would be of significant value
to the Company’s competitors.
     8.3 Additional Definitions.
     (a) Customer. “Customer” means any individual or entity for whom the
Company has provided services or products or made a proposal to perform services
or provide products.
     (b) Restricted Customer. “Restricted Customer” means any Customer with
whom/which Employee had contact on behalf of the Company during the 12 months
preceding the end, for whatever reason, of his employment.
     (c) Competing Entity. “Competing Entity” means any business entity engaged
in the development, design, manufacture, marketing, distribution or sale of
molecular diagnostics.
     (d) Restricted Area. “Restricted Area” means any geographic location where
if Employee were to perform any Restricted Activities for a Competing Entity in
such a location, the effect of such performance would be competitive to the
Company.
     8.4 Reasonable Restrictions on Competition Are Necessary. Employee
acknowledges that reasonable restrictions on competition are necessary to
protect the interests of the Company. Employee also acknowledges that he has
certain skills necessary to the success of the Company, and that the Company has
provided and will provide to him certain confidential

8



--------------------------------------------------------------------------------



 



information that it would not otherwise provide because he has agreed not to
compete with the business of the Company as set forth in this Agreement.
     8.5 Restrictions Against Solicitations. Employee further covenants and
agrees that during Employee’s employment by the Company and for a period of
twelve months following the termination of his employment with the Company for
any reason, he will not, except with the prior consent of the Company’s Chief
Executive Officer, directly or indirectly, solicit or hire, or encourage the
solicitation or hiring of, any person who is an employee of the Company for any
position as an employee, independent contractor, consultant or otherwise,
provided that the foregoing shall not prevent Employee from serving as a
reference.
     8.6 Affiliates. For purposes of this Section 8, the term “Company” will be
deemed to include the Company and its Affiliates.
     8.7 Ability to Obtain Other Employment. Employee hereby represents that his
experience and capabilities are such that in the event his employment with the
Company is terminated, he will be able to obtain employment if he so chooses
during the period of non-competition following the termination of employment
described above without violating the terms of this Agreement, and that the
enforcement of this Agreement by injunction, as described below, will not
prevent him from becoming so employed.
     8.8 Injunctive Relief. Employee understands and agrees that if he violates
any provision of this Section 8, then in any suit that the Company may bring for
that violation, an order may be made enjoining him from such violation, and an
order to that effect may be made pending litigation or as a final determination
of the litigation. Employee further agrees that the Company’s application for an
injunction will be without prejudice to any other right of action that may
accrue to the Company by reason of the breach of this Section 8.
     8.9 Section 8 Survives Termination. The provisions of this Section 8 will
survive termination of this Agreement.
     8.10 Condition of Payments. The provisions of this Section 8 regarding the
restrictions on Employee shall be conditioned on Company making the payments to
Employee as contemplated by Section 7.1 above. If Employee is terminated due to
a disability pursuant to Section 6.3 or if Employee voluntarily resigns without
Good Reason, in which case Employee will not be eligible to receive the
severance payments set forth in Section 7.1, Employee shall not be bound by the
agreement not to compete in Section 8.2. Employee, will, however, remain bound
at all times by the Confidential Information Agreement and the restriction on
solicitation in Section 8.5.
     9. Arbitration. Unless other arrangements are agreed to by Employee and the
Company, any disputes arising under or in connection with this Agreement, other
than a dispute in which the primary relief sought is an equitable remedy such as
an injunction, will be resolved by binding arbitration to be conducted pursuant
to the Agreement for Arbitration Procedure of Certain Employment Disputes
attached as Schedule B hereof.
     10. Assignments; Transfers; Effect of Merger. No rights or obligations of
the Company under this Agreement may be assigned or transferred by the Company
except that such rights or obligations may be assigned or transferred pursuant
to a merger or consolidation, or pursuant to the sale or transfer of all or
substantially all of the assets of the Company, provided that the assignee or
transferee

9



--------------------------------------------------------------------------------



 



is the successor to all or substantially all of the assets of the Company. This
Agreement will not be terminated by any merger, consolidation or transfer of
assets of the Company referred to above. In the event of any such merger,
consolidation or transfer of assets, the provisions of this Agreement will be
binding upon the surviving or resulting corporation or the person or entity to
which such assets are transferred. The Company agrees that concurrently with any
merger, consolidation or transfer of assets referred to above, it will cause any
successor or transferee unconditionally to assume, either contractually or as a
matter of law, all of the obligations of the Company hereunder in a writing
promptly delivered to the Employee. This Agreement will inure to the benefit of,
and be enforceable by or against, Employee or Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
designees and legatees. None of Employee’s rights or obligations under this
Agreement may be assigned or transferred by Employee other than Employee’s
rights to compensation and benefits, which may be transferred only by will or
operation of law. If Employee should die while any amounts or benefits have been
accrued by Employee but not yet paid as of the date of Employee’s death and
which would be payable to Employee hereunder had Employee continued to live, all
such amounts and benefits unless otherwise provided herein will be paid or
provided in accordance with the terms of this Agreement to such person or
persons appointed in writing by Employee to receive such amounts or, if no such
person is so appointed, to Employee’s estate.
     11. No Set-off, No Mitigation Required. Except as expressly provided
otherwise in this Agreement, the obligation of the Company to make any payments
provided for hereunder and otherwise to perform its obligations hereunder will
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against Employee or others. In
no event will Employee be obligated to seek other employment or take other
action by way of mitigation of the amounts payable to Employee under any of the
provisions of this Agreement, and such amounts will not be reduced (except as
otherwise specifically provided herein) whether or not Employee obtains other
employment.
     12. Taxes. The Company shall have the right to deduct from any payments
made pursuant to this Agreement any and all federal, state, and local taxes or
other amounts required by law to be withheld.
     13. 409A Compliance. The intent of Employee and the Company is that the
severance and other benefits payable to Employee under this Agreement not be
deemed “deferred compensation” under, or otherwise fail to comply with,
Section 409A of the Internal Revenue Code. Employee and the Company agree to use
reasonable best effors to amend the terms of this Agreement from time to time as
may be necessary to avoid the imposition of penalties or additional taxes under
Section 409A of the Internal Revenue Code; provided, however, any such amendment
will provide Employee substantially equivalent economic payments and benefits as
set forth herein and will not in the aggregate, materially increase the cost to,
or liability of, the Company hereunder.
     14. Miscellaneous. No amendment, modification or waiver of any provisions
of this Agreement or consent to any departure thereof shall be effective unless
in writing signed by the party against whom it is sought to be enforced. This
Agreement contains the entire Agreement that exists between Employee and the
Company with respect to the subjects herein contained and replaces and
supercedes all prior agreements, oral or written, between the Company and
Employee with respect to the subjects herein contained. Nothing herein shall
affect any terms in the Confidential Information Agreement, the Agreement for
Arbitration Procedure of Certain Employment Disputes, the LTIP, and any stock
plans or agreements between Employee and the Company now and hereafter in effect
from time to time. If any provision of this Agreement is held for any reason to
be unenforceable, the remainder of this Agreement shall remain in full force and
effect. Each section is intended to be a severable and independent section
within this Agreement. The headings in this Agreement are intended solely for

10



--------------------------------------------------------------------------------



 



convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement. This Agreement is made in the State of
Wisconsin and shall be governed by and construed in accordance with the laws of
said State. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. All notices and all other communications provided for
in this Agreement shall be in writing and shall be considered duly given upon
personal delivery, delivery by nationally reputable overnight courier, or on the
third business day after mailing from within the United States by first class
certified or registered mail, return receipt requested, postage prepaid, all
addressed to the address set forth below each party’s signature. Any party may
change its address by furnishing notice of its new address to the other party in
writing in accordance herewith, except that any notice of change of address
shall be effective only upon receipt.
     The parties hereto have executed this Amended and Restated Employment
Agreement as of the date first written above.

                /s/ Maneesh Arora           Maneesh Arora (“Employee”)
 
            Third Wave Technologies, Inc. (“Company”)
 
       
 
       
 
  By:   /s/ Kevin T. Conroy
 
       
 
      Kevin T. Conroy, President and CEO
 
            Notice Address:     502 South Rosa Road     Madison, Wisconsin
53719-1256     Attn: Chief Executive Officer

11